Citation Nr: 9922912	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1942.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for a nervous disorder.  
Pursuant to a November 1997 Supplemental Statement of the 
Case, the RO continued the denial by finding that new and 
material evidence had not been presented to reopen a claim 
for service connection for an acquired psychiatric condition.  


FINDINGS OF FACT

1.  Pursuant to a January 1949 rating decision, service 
connection was denied for a nervous condition, and that 
rating action represents the last final rating decision with 
regard to a claim for service connection for a nervous 
disorder.   

2.  Evidence submitted since the time of the January 1949 
rating action includes a 1966 medical statement from the 
veteran's private physician, to the effect that symptoms of a 
schizoaffective disorder were manifested during his active 
service and had been misdiagnosed at that time as "mental 
deficiency"; this evidence has not yet been considered by 
the RO in conjunction with a claim for service connection for 
a nervous disorder.  

3. The additional evidence submitted since the January 1949 
rating decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide a claim 
for service connection for a nervous disorder on its merits.  

CONCLUSION OF LAW

The additional documentation submitted since the RO's January 
1949 rating decision constitutes new and material which is 
sufficient to reopen a claim for service connection for a 
nervous disorder, and therefore, the claim is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
his currently manifested major depressive disorder, as it is 
his belief that his mental problems were caused by his period 
of active military service.   


Prior RO decisions

Pursuant to an August 1944 rating decision, service 
connection was denied for mental deficiency.  This decision 
was based on the service medical records and the report of a 
VA examination which showed a diagnosis of mental deficiency, 
mental age of 9.  The RO found that mental deficiency was in 
the nature of a constitutional or developmental abnormality 
which was not a disability within the meaning of the law 
pertaining to veterans' benefits.  

Pursuant to a June 1945 rating decision, the RO found that no 
change was warranted in the August 1944 rating action with 
consideration of affidavits from laypersons and a private 
physician.  The August 1944 rating decision was again 
confirmed in July 1945, following consideration of additional 
lay statements.  The August 1944 rating action subsequently 
became final as an appeal was not perfected thereon.  

Pursuant to a December 1948 rating action, service connection 
was denied for mental deficiency and for anxiety state.  The 
RO again noted that as a constitutional or developmental 
abnormality, mental deficiency was not a disability under the 
law.  It was also determined that anxiety state was not 
incurred in or aggravated by the veteran's period of active 
service during World War II.  

The December 1948 decision was based on medical statements 
from Julian C. Gant, M.D., and John S. Bralliar, M.D.  Dr. 
Gant indicated that the veteran was suffering from a severe 
psychoneurosis of the anxiety type, for which he was given 
three electroshock treatments which resulted in a pronounced 
improvement in his condition.  Dr. Brallier indicated that he 
had treated the veteran for extreme nervousness beginning on 
July 24, 1948.  The RO found that the present 
neuropsychiatric disability was not related to service, and 
it was noted that the additional evidence related to 
treatment starting in July 1948 and was therefore not 
material relative to the question of service connection.  
Thereafter, an appeal was not perfected as to the December 
1948 rating decision, and that decision became final.  

Pursuant to a January 1949 rating decision, service 
connection was denied for a nervous condition.  It was noted 
that additional evidence in the form of lay statements 
(affidavits) related to the veteran's general condition prior 
to service and his condition since service.  The RO found 
that service connection was not established by the evidence 
of record for nervousness.  

Pursuant to a November 1966 rating action, entitlement to 
nonservice-connected pension was denied.  The rating decision 
indicates that the veteran's nonservice-connected depressive 
reaction was rated as 30 percent disabling and mental 
deficiency was rated as noncompensably disabling as a 
constitutional or developmental abnormality.  Pursuant to a 
June 1967 rating decision, entitlement to nonservice 
connected pension was granted with evaluation of nonservice-
connected active psychosis as 70 percent disabling.  

Pursuant to a February 1988 rating decision, service 
connection was denied for post-traumatic stress disorder 
(PTSD).  The RO found that there was no evidence that the 
veteran was treated for post traumatic stress in service and 
as he was not in combat, there was no evidence of him 
incurring experiences that might result in post traumatic 
stress.  


New and Material Evidence

Absent the perfection of an appeal within the time period and 
in the manner specified by law, a rating determination is 
final and is not subject to revision upon the same factual 
basis.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998), 
38 C.F.R. § 20.1103 (1998).   However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The U.S. Court of Appeals for Veterans' Claims (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The veteran claims that service connection is warranted for 
his current diagnosis of major depressive disorder.  The RO's 
January 1949 rating decision represents the last final denial 
of service connection for a nervous condition, and therefore, 
the issue presently before the Board is whether new and 
material evidence has been submitted since the January 1949 
rating decision.

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The United States Court of Veterans Appeals (the Court) has 
summarized case law on claims to reopen previously and 
finally disallowed claims:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.     

See Manio v. Derwinski, 1 Vet.App. 140 (1991), see also Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The additional evidence submitted since the January 1949 
rating decision includes statements from private physicians, 
VA hospital records, and many lay statements submitted on the 
veteran's behalf.  

In a July 1966 medical statement, A. Carl Herman, M.D., 
indicated that the veteran's psychiatric diagnosis was 
schizoaffective reaction with severe depressive features and 
severe marital conflict.  The record indicates that the 
veteran was hospitalized at Lakeland General Hospital for 
treatment of these diagnoses between March 1966 and May 1966.  
Dr. Herman stated that he was not able to elicit any degree 
of intellectual impairment and he considered the veteran to 
be in the above average range, which was further verified by 
the fact that the veteran had attended Emory University and 
became an ordained Methodist minister subsequent to his 
discharge from the Armed Services.  It was Dr. Herman's 
opinion that the veteran had an initial emotional illness 
during his World War II service and that on the basis of 
subsequent history and current studies he was in all 
probability incorrectly diagnosed at that time.  

A March 1967 VA discharge summary shows that the veteran was 
hospitalized for over a month with complaints of nervousness, 
discouragement, tenseness, and insomnia.  Diagnoses 
identified and treated at this time included manic-depressive 
psychosis, depressed type; and depression in remission.  The 
veteran was readmitted for further treatment between April 
1967 and May 1967, at which time diagnoses noted and treated 
included schizophrenic reaction, schizo-affective type 
(industrially severe), with depressive features.  

The record includes a June 1995 statement from J. William 
Varner, M.D., who indicated that the veteran was under his 
care from November 7, 1991, to November 21, 1991, for 
diagnoses which included major depressive disorder.  

The record also includes lay statements from fellow clergymen 
and acquaintances.  Dr. Brent Lay, Associate Pastor at 
Englewood Baptist Church, indicated that he came to know the 
veteran as an active member who attended Sunday and weekday 
services.  It was Dr. Lay's belief that the veteran had 
suffered greatly throughout the years as a result of his 
military service.  Dr. Lay attributed the veteran's mental 
depression and all of his problems to his military service in 
1942, at which time the veteran and his twin brother were 
separated because of military draft procedures and the 
veteran experienced a mental breakdown after his induction.  
[redacted], an elder at Southside Baptist Church, 
indicated that the veteran suffered from severe depression 
which began during his military training in Boca Raton, 
Florida.  It was Mr. [redacted] view that the veteran's mental 
illness had its source in his military training and should be 
service-connected.  

The additional evidence also includes statements by the 
veteran on appeal and at the time of an August 1997 personal 
hearing.  

In the Board's view, the additional evidence submitted since 
the RO's January 1949 decision denying service connection for 
a nervous condition is both new and material to the veteran's 
claim for service connection for a nervous disorder.  The 
record shows that the veteran was diagnosed with 
schizoaffective disorder by Dr. Herman in 1966, and Dr. 
Herman related this disorder to the period of active service 
and gave an opinion that the veteran was psychiatrically 
misdiagnosed therein.  

In addition, the Board notes that previous denials of service 
connection for a psychiatric disorder were based, at least in 
part, on the in-service diagnosis of mental deficiency, which 
is a congenital abnormality for which service connection is 
not warranted.  It was Dr. Herman's opinion in July 1966 that 
mental deficiency was an incorrect diagnosis and that the 
symptoms of the veteran's current psychiatric diagnosis 
(schizoaffective disorder) were present during service.  As 
of yet, Dr. Herman's opinions have not yet been considered by 
the RO on adjudication of a claim for service connection for 
a nervous disorder.  In the Board's view, this additional 
documentation is so significant that it must be considered in 
order to fairly decide the merits of such a claim.  

Furthermore, the Board notes that additional evidence 
submitted since July 1949 shows that the veteran has most 
recently been treated for major depressive disorder.  Lay 
statements, submitted by his pastor and other acquaintances, 
assert the contention that the veteran's long history of 
mental problems is related to his brief period of military 
service in 1942.  

For these reasons, the Board is of the opinion that the 
additional evidence submitted since the RO's January 1949 
rating decision bears directly and substantially on the 
specific matter under consideration.  Therefore, the Board 
finds that the additional evidence which was made of record 
after January 1949 constitutes new and material evidence 
which is sufficient to reopen the veteran's claim for service 
connection for a nervous disorder, and accordingly, the claim 
is reopened.  




REMAND

Having reopened the claim for service connection for a 
nervous disorder, the Board has concluded that this claim 
must be returned to the RO for a de novo review of the entire 
record.  In considering a similar factual scenario, the Court 
has held that:

"...when, as here, the Board addresses 
in its decision a question that had not 
been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit such evidence and an opportunity 
to submit such evidence and argument and 
to address that question at a hearing, 
and if not, whether the claimant has been 
prejudiced thereby. Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

In light of the Court's holding in Bernard, the Board is of 
the opinion that the veteran should be provided an 
opportunity to submit further evidence, testimony, and 
argument in support of his claim prior to adjudication on 
appeal. 

On remand, the claims folder will be made available for 
review by a VA psychiatric examiner, for the purpose of 
obtaining an opinion as to whether the veteran's currently 
manifested depressive disorder is related to his period of 
active military service.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any treatment 
he has received for a psychiatric 
disorder, from either VA or private 
sources, from the time of his discharge 
from military service to the present 
time.  Utilizing the information provided 
by the veteran, the RO should contact all 
named caregivers and facilities in order 
to request copies of the veteran's 
treatment records, apart from those 
records which have already been 
associated with the claims folder.  In 
particular, the RO should attempt to 
contact Travis K. Pardue, M.D., of 
Hermitage, Tennessee, in order to request 
recent treatment records for the veteran.  
In addition, the RO should attempt to 
contact a mental hospital in Augusta, 
Georgia, and Lakeland General Hospital in 
Lakeland Florida, where the veteran 
claims to have been hospitalized for 
mental health treatment in the years 
following his discharge.  All records 
obtained through these channels should be 
associated with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should make the veteran's claims 
folder available for review by a VA 
psychiatrist.  Following a review of the 
veteran's entire medical history, 
including service medical records and all 
post-service hospital and outpatient 
treatment records, the psychiatrist 
should provide an opinion as to the 
nature of the relationship, if any, 
between the veteran's period of active 
service and his currently manifested 
major depressive disorder, to include an 
opinion as to whether the diagnosis of 
pre-existing mental deficiency (shown by 
the service medical records) was 
incorrect.  If for any reason the 
psychiatrist is unable to provide an 
opinion based on sound medical judgment, 
the reasons therefor should be expressly 
noted.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached, and supporting 
documentation should be cited in the 
reviewer's report.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development action has been completed to 
the fullest extent possible.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of the VA psychiatric reviewer.  
If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action. 38 
C.F.R. § 4.2 (1998) (If the examination 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.) Green v. Derwinski, 
1. Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Thereafter, the RO shall adjudicate 
the veteran's claim for service 
connection for a nervous disorder on its 
merits, in order to determine whether a 
favorable outcome is warranted.  If the 
decision is adverse, the RO should 
provide the appellant and his 
representative with an appropriate 
supplemental statement of the case, 
indicating that he has a reasonable time 
to respond, and return the case to the 
Board for further appellate 
consideration, if appropriate.

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to allow for additional 
development of the record and to ensure compliance with due 
process requirements. In so doing, the Board intimates no 
opinion as to the final outcome of this claim.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


